Exhibit 10.2


SCHOLASTIC CORPORATION
2017 OUTSIDE DIRECTORS STOCK INCENTIVE PLAN
Stock Option Agreement


SCHOLASTIC CORPORATION, a Delaware corporation (the "Company"), hereby grants to
______________________ (the "Outside Director") an option (the "Option") to
purchase ____ (__) shares of common stock, par value $.01 per share, of the
Company (the "Common Stock"), at the price and on the terms set forth herein,
and in all respects subject to the terms and provisions of the Scholastic
Corporation 2017 Outside Directors Stock Incentive Plan (the "Plan"), which
terms and provisions are incorporated by reference herein. To the extent any
terms of this Stock Option Agreement and the Plan are inconsistent, the terms of
the Plan shall govern. Unless the context herein otherwise requires, the terms
defined in the Plan shall have the same meanings in this Agreement.


1.    Date of Grant; Term of Option. The Option is granted effective as of
September __ , 20__. The term of the Option is ten years from the date of grant,
subject to earlier expiration of the Option as provided in this Agreement.
2.    Option Exercise Price. The exercise price of the Option is $____ per
share, which price is the Fair Market Value per share on the date of grant.


3.    Exercise of Option. The Option shall be exercisable only during its term
and only in accordance with the terms and provisions of the Plan and this
Agreement as follows:


(a)    Right to Exercise. The Option shall not be exercisable until the earlier
of (i) September __, 20__, the expiration of the twelve (12)-month period
beginning on the date of grant, and (ii) the date of the Annual Meeting of
Stockholders next following the date of grant.


(b)    Method of Exercise. Once exercisable, subject to the provisions of the
Plan and this Agreement, the Option may be exercised, in whole or in part,
pursuant to the notice and payment procedures then in effect as established by
the Company, in its sole discretion, which procedures may be electronic and may
require providing notice to a broker or recordkeeper designated by the Company.
Any written or electronic notice of exercise by the Outside Director shall be
irrevocable. Shares of Common Stock as to which the Option shall be exercised
shall be registered in the name of the Outside Director.


(c)    Automatic Exercise. Notwithstanding the foregoing, any portion of the
Option which is outstanding on the last business day of the term and which has a
Specified Minimum Value shall be automatically exercised on such date without
any action by the Outside Director (or the Outside Director's personal
representative or estate in the event of the death of the Outside Director). The
payment of the exercise price shall be made pursuant to such procedures then in
effect as established by the Plan administrator. "Specified Minimum Value" shall
mean that the Fair Market Value per share of Common Stock exceeds by at least
$0.50 per share the exercise price per share or such other amount as the Plan
administrator shall establish from time to time. The automatic exercise
procedure described in this Section 3(c) shall apply to this Option only if it
has been timely accepted by the Outside Director. The Plan administrator may
discontinue the automatic exercise procedure at any time upon notice to the
Outside Director.


(d)    Restrictions on Exercise. The Option may not be exercised if the issuance
of the Common Stock upon such exercise would constitute a violation of any
applicable federal or state securities laws or other laws or regulations. As a
condition to the exercise of the Option, the Company may require the Outside
Director to make any representation and warranty to the Company as may be
required by any applicable law or regulation. The Option may not be exercised
during any period prohibited by the Company’s stock trading policies or
applicable securities laws. The Option may not be exercised with respect to a
fractional share of Common Stock.


(e)    No Shareholder Rights before Exercise and Issuance. No rights as a
shareholder shall exist with respect to the Common Stock subject to the Option
as a result of the grant of the Option. Such rights shall exist only after
shares of Common Stock are issued in the name of the Outside Director following
the exercise of the Option as provided in this Agreement and the Plan.


4.    Termination of Services as a Director.


(a)    If the Outside Director ceases to serve as a member of the Board of
Directors of the Company (the "Board") for any reason other than death or
disability, the Outside Director shall have the right to exercise the Option at
any time within six (6) months after the date of such cessation of services to
the extent that the Outside Director was entitled to exercise the Option at the
date of such cessation of services as provided in Section 3(a) above (subject to
any earlier expiration of the Option as provided under this Agreement). In the
event that the Outside Director shall cease to serve as a member of the Board
prior to the earlier of (i) the twelve (12) month period beginning on the date
of grant, and (ii) the date of the Annual Meeting of the Stockholders next
following the date of grant for any reason other than death or disability, the
Option shall be forfeited immediately upon such cessation of services.
Notwithstanding the foregoing, in the event that the Outside Director shall
cease to serve on the Board but shall be designated as a Director Emeritus, his
or her Option shall continue to be exercisable (to the extent his or her option
has become exercisable at the time of such exercise) until six (6) months after
termination of his or her Director Emeritus status or, if earlier, expiration of
the Option under this Agreement.


(b)    If the Outside Director ceases to serve as a member of the Board by
reason of his or her disability (as determined by the Board), the Option may be
exercised in full or in part (even though the Option may not yet have become
exercisable as provided in Section 3(a)) by the Outside Director or his or her
legally appointed representative, at any time within the twelve (12) months
after the date of such cessation of services (subject to any earlier expiration
of the Option as provided under this Agreement).


(c)    If the Outside Director ceases to serve as a member of the Board by
reason of his or her death, or if the Outside Director dies within three (3)
months after ceasing to serve as a member of the Board other than by reason of
his or her disability or within twelve (12) months after ceasing to serve as a
member of the Board by reason of his or her disability, the Option may be
exercised by the Outside Director's heir or representative at any time within
twelve (12) months after the Outside Director's death (subject to any earlier
expiration of the Option as provided under this Agreement) to the following
extent: (i) in the case of the Outside Director's death while serving as a
member of the Board, as to all or any part of the remaining unexercised portion
of the Option, notwithstanding that the Option may not have been exercisable as
of the date of the Outside Director's death as provided in Section 3(a) above,
and (ii) in the case of the Outside Director's death after he or she ceased to
serve as a member of the Board as a result of disability or otherwise, to the
extent that the Outside Director was entitled to exercise the Option as of the
date of his or her death, giving effect to the provisions of the preceding
subsections (a) and (b).


(d)    Notwithstanding the provisions of this Section 4(b) and (c), in no event
may an Option be exercised within six (6) months from the date of grant.


5.    Nontransferability of Option. The Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as determined under the Internal Revenue Code of 1986 (the "Code") and the
rules thereunder, and may be exercised during the lifetime of the Outside
Director only by the Outside Director. Subject to the foregoing and the terms of
the Plan, the terms of the Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Outside Director.


6.    No Enlargement of Rights. Neither the Plan nor the Option granted
hereunder shall confer upon the Outside Director any right to continue as a
Director of the Company. The Outside Director shall have only such rights and
interests as are expressly provided in this Agreement and the Plan.


7.    Effect of the Plan on Option. The Option is subject to, and the Company
and the Outside Director agree to be bound by, all of the terms and conditions
of the Plan, as such may be amended from time to time in accordance with the
terms thereof, provided that no such amendment shall deprive the Outside
Director, without his or her consent, of an outstanding Option or any rights
thereunder. Pursuant to the Plan, the Board (or a committee duly appointed by
the Board) is authorized to adopt rules and regulations, consistent with the
Plan and as it shall deem appropriate and proper, with regard to the Plan. A
copy of the Plan in its present form is available for inspection during the
Company's business hours by the Outside Director or the persons entitled to
exercise the Option at the Company's principal office.


8.    Entire Agreement.    The terms of this Agreement and the Plan constitute
the entire agreement between the Company and the Outside Director with respect
to the subject matter hereof and supersede any and all previous agreements
between the Company and the Outside Director.


9.    Severability.    If any provision of this Agreement, or the application of
such provision to any person or circumstances, is held valid or unenforceable,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held valid or unenforceable,
shall not be affected thereby.


10.    Section 409A of the Code. It is the intention of the parties to this
Stock Option Agreement that no payment or entitlement pursuant to this Stock
Option Agreement will give rise to any adverse tax consequences to the Outside
Director under Section 409A of the Code or the regulations and other
interpretive guidance issued thereunder, including that issued after the date
hereof (collectively, “Section 409A”). This Stock Option Agreement and the Plan
shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein or the Plan to the contrary, the Company
may unilaterally take any action it deems necessary or desirable to amend any
provision herein or in the Plan to avoid the application of, or the excise tax
under, Section 409A. Further, no effect shall be given to any provision in the
Plan or this Agreement in a manner that reasonably could be expected to give
rise to adverse tax consequences under Section 409A. Although the Company shall
consult with the Outside Director in good faith regarding implementation of this
Section 10, neither the Company nor its current or former employees, officers,
directors, agents or representatives shall have any liability to the Outside
Director with respect to any additional taxes, excise taxes, accelerated
taxation, penalties or interest for which the Outside Director may become liable
in the event that any amounts under this Agreement are determined to violate
Section 409A.


IN WITNESS WHEREOF, this Agreement has been executed by the undersigned
effective as of the day and year first set forth above.




OUTSIDE DIRECTOR                SCHOLASTIC CORPORATION




                                                
Richard Robinson
Chairman of the Board,
Chief Executive Officer & President



